MEMORANDUM **
Jose Antonio Ramirez Gallardo petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider its order affirming an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review motions for reconsideration for an abuse of discretion, see Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005) and we deny the petition for review.
The BIA was within its discretion in denying Ramirez Gallardo’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
We lack jurisdiction to review the BIA’s underlying order dismissing Ramirez Gallardo’s direct appeal from the IJ’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.